Exhibit 10.8

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT (this “Amendment”), effective as of 12:01 a.m. [February 1],
2019, is entered into, consented to and approved by the undersigned individual,
in his or her capacity as the Executive, and Egalet Corporation, a Delaware
corporation (the “Company”), pursuant to and in accordance with Sections
[12(a) and 12(h)] of that certain Employment Agreement, made and entered into as
of [·], by and between the Company and the Executive (the “Agreement”).

 

WHEREAS, the Executive and the Company are party to the Agreement;

 

WHEREAS, on January 31, 2019 (the “Effective Date”), the Company
[consummated/will consummate] the transactions contemplated by (i) that certain
Asset Purchase Agreement, dated October 30, 2018, by and among the Company,
Egalet US Inc. and Iroko Pharmaceuticals Inc. (“Iroko”) and (ii) the First
Amended Joint Plan of Reorganization of Egalet Corporation, et al., under
Chapter 11 of the United States Bankruptcy Code (the “Plan”), including, without
limitation, the discharge, cancellation, release and extinguishment of all of
the Company’s then-existing equity interests, and the issuance of new equity
interests to Iroko (and/or its designees) and holders of claims under to the
Plan (collectively, the “Restructuring Transactions”);

 

WHEREAS, the Restructuring Transactions [will] constitute[d] a “Change in
Control,” as defined in the Agreement;

 

WHEREAS, in accordance with the Plan, the board of directors of the Company
intends to adopt and implement a customary incentive plan for Company management
substantially in the form attached to the Plan (the “Management Incentive
Plan”), pursuant to which shares of the Company’s common stock will be reserved
for grants to participants in the Management Incentive Plan;

 

WHEREAS, as a condition to and as consideration for the Executive’s
participation in the Management Incentive Plan, the Executive and the Company
desire to (i) amend the Agreement to provide that the Restructuring Transactions
do not constitute a “Change in Control” for purposes of the Agreement and
(ii) waive any additional benefits otherwise payable to the Executive pursuant
to the terms of the Agreement as a result of certain terminations of employment
following the consummation of the Restructuring Transactions and the resulting
“Change in Control;”

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and the Executive
agree as follows.

 

1.                                      Amendment of the Agreement: Effective as
of the date first set forth above, in accordance with Section 12(h) of the
Agreement, the Agreement is hereby amended as follows:

 

(a)                                 The defined term “Change in Control” is
hereby amended and restated in its entirety as set forth below to add the
language denoted in bold and italics:

 

“Change in Control” means, after the Effective Date (and not including the
initial public offering of the Company, which shall not be treated as a Change
in Control for purposes of this Agreement), any of the following events: (A) a
“person” (as such term in used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13D-3 under
the 1934

 

--------------------------------------------------------------------------------



 

Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; (B) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clauses (A),
(C) or (D) hereof) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously approved,
cease for any reason to constitute a majority thereof; (C) the Company merges or
consolidates with any other corporation, other than in a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (D) the complete liquidation of the Company or
the sale or other disposition of all or substantially all of the Company’s
assets; provided that no event shall constitute a Change in Control hereunder
unless such event is also a “change in control event” as defined in Section 409A
of the Code; provided further that, notwithstanding anything to the contrary
herein, the consummation of the transactions contemplated by (i) that certain
Asset Purchase Agreement, dated October 30, 2018, by and among the Company,
Egalet US Inc. and Iroko Pharmaceuticals Inc. and (ii) the First Amended Joint
Plan of Reorganization of Egalet Corporation, et al., under Chapter 11 of the
United States Bankruptcy Code (the “Plan”) on January 31, 2019 shall not
constitute a “Change in Control” for purposes of this Agreement.

 

2.                                      Limited Waiver. In accordance with
Section 12(a) of the Agreement, in the event the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, in
each case, within 24 months after the Effective Date, (i) the Executive hereby
waives the obligations of the Company pursuant to Section 6(f) of the Agreement
to provide the benefits described in Section 6(c) of the Agreement for a period
of 24 months following the date of such termination, solely with respect to the
Change in Control resulting from the Restructuring Transactions(1) and (ii) the
Company hereby waives the obligations of the Executive pursuant to the
penultimate sentence of Section 8(b) of the Agreement, solely with respect to
the Change in Control resulting from the Restructuring Transactions.(2)

 

3.                                      Entire Agreement; Capitalized Terms.
Except as expressly set forth herein, the Agreement shall apply, control and
continue in full force and effect as originally constituted.  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Agreement

 

4.                                      Governing Law. This Amendment shall be
construed in accordance with, and this Amendment and all matters arising out of
or relating in any way whatsoever (whether in contract, tort or otherwise) to
this

 

--------------------------------------------------------------------------------

(1)  NTD: This section is saying that, assuming there is not another “Change in
Control” in the meantime, if you are terminated without cause or you quit for
good reason before January 31, 2021, you will receive the severance benefits
described in Section 6(c) your employment agreement for only 12 months, rather
than 24 months, as would otherwise be the case after a “Change in Control.”

 

(2)  NTD: This section is saying that, in turn, your non-compete period will
only be 12 months, rather than 24 months, as well.

 

--------------------------------------------------------------------------------



 

Amendment shall be governed by, the laws of the State of Delaware, without
regard to any conflicts of laws or choice of laws rules that may require
application of another state’s laws.

 

5.                                      Counterparts. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
last date written below.

 

 

THE COMPANY:

 

 

 

 

 

 

 

 

 

EGALET CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

[Signature Page – Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------